                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 LOCAL 705 INTERNATIONAL
 BROTHERHOOD OF TEAMSTERS PENSION
 FUND, et al.,
                                                    No. 17 CV 29
              Plaintiffs,
                                                    Judge Manish S. Shah
         v.

 MARINA CARTAGE, INC.,

              Defendant.

                        MEMORANDUM OPINION AND ORDER

      Plaintiffs are employee-benefit trust funds and their trustees suing defendant

Marina Cartage, Inc., for a violation of the Labor Management Relations Act, 29

U.S.C. § 141, et seq. Marina Cartage’s collective bargaining agreement with the Local

705 International Brotherhood of Teamsters restricts its ability to subcontract work,

and plaintiffs allege that Marina Cartage breached those restrictions. The parties

cross-move for summary judgment. For the reasons explained below, Marina

Cartage’s motion is granted.

I.    Legal Standards

      Summary judgment is appropriate if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). A genuine dispute as to a material fact exists if

“the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant bears
the burden of establishing that there is no such dispute. See Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).

       “The ordinary standards for summary judgment remain unchanged on cross-

motions for summary judgment: [courts] construe all facts and inferences arising

from them in favor of the party against whom the motion under consideration is

made.” Blow v. Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017). “Cross-motions must

be evaluated together, and the court may not grant summary judgment for either side

unless the admissible evidence as a whole—from both motions—establishes that no

material facts are in dispute.” Bloodworth v. Vill. of Greendale, 475 Fed.App’x 92, 95

(7th Cir. 2012).

II.    Facts

       Marina Cartage primarily provides intermodal trucking services, meaning it

transports shipping containers arriving from railroads and shipping ports. [39] ¶ 7.1

Marina Cartage entered into a series of collective bargaining agreements with

Teamsters Local 705, including two relevant addenda. [39] ¶ 8. The CBA generally

requires Marina Cartage to use employees represented by the union (usually, drivers)

when performing covered work, which includes picking up and dropping off trailers.

[39] ¶¶ 10–11. Relatedly, Marina Cartage is generally prohibited from subcontracting



1 Bracketed numbers refer to entries on the district court docket. Page numbers are taken
from the CM/ECF header at the top of filings. The facts are taken from the parties’ statements
of material facts and responses to each other’s statements. See [39] (Marina Cartage’s
response to plaintiffs’ statement of facts); [41] (plaintiffs’ response to Marina Cartage’s
statement of additional facts); [42] (plaintiffs’ statement of additional facts). Marina Cartage
did not respond to plaintiffs’ statement of additional facts, so I consider those facts to be
admitted. See Local Rule 56.1.

                                               2
covered work to others. [39] ¶ 12. Subcontracting is defined broadly to include work

“subcontracted, transferred, leased, diverted, assigned or conveyed in full or in part”

by Marina Cartage to any other “plant, business, person or non unit Employee,” even

if owned or controlled by Marina Cartage. [39] ¶ 12. However, the subcontracting

provision has two exceptions to the general prohibition. First, Marina Cartage “may

subcontract overflow loads when all of [its] Employees are working,” as long as certain

conditions are met, including “that subcontracting shall not be used as a subterfuge

to violate [the CBA], or to avoid hiring additional Employees to operate existing

equipment or obtaining additional equipment to be operated by them or existing

Employees.” [39] ¶ 12. Second, Marina Cartage “may subcontract overflow loads

when all [its] employees on the seniority list are working,” with no stated conditions.

[39] ¶ 12.

      The CBA requires Marina Cartage to make a specified weekly contribution to

the plaintiff funds for each union employee. [39] ¶ 9. In August 2008, Marina Cartage

reported and paid contributions for nine employees. [39] ¶ 24. In January 2014, the

number of reported employees declined to three employees, and since June 2015,

Marina Cartage has reported and paid contributions for just one employee—its owner

and manager, Michael Tadin. [39] ¶ 24; [37] at 3.

      In April 2016, a union business agent told plaintiffs that he had seen non-union

people driving Marina Cartage trucks, and in response, plaintiffs initiated a

compliance audit of Marina Cartage’s payroll records for the period of January 1,




                                          3
2014 to December 31, 2016. [39] ¶ 22.2 The audit revealed that Marina Cartage had

paid third-party companies for certain services during the audit period. [39] ¶ 25. The

invoices underlying the payments listed descriptions of the work, including “delivered

container [address] to railport” and “move boxes from CSX Bedford Park to railport.”

[32-1] at 284, 286–95. Other invoices described services like “spotting at railport” and

transporting loads of dirt. [32-1] at 283, 300–06.

III.   Analysis

       Plaintiffs bring suit as third-party beneficiaries of the collective bargaining

agreements, alleging that Marina Cartage’s use of subcontractors breached the

collective bargaining agreements.3 See 29 U.S.C. § 185 (conferring federal jurisdiction

over breaches of CBAs). The question is largely one of contract interpretation, a task

well-suited for resolution on summary judgment. See Hanover Ins. Co. v. N. Bldg. Co.,

751 F.3d 788, 791 (7th Cir. 2014).

       A.     Whether Marina Cartage Subcontracted

       Though Marina Cartage agrees that it “subcontracted or otherwise retained

the services of [ ] [s]ubcontractors to transport materials to and from various locations

in the Chicago area,” it argues that “the transactions did not constitute

subcontracting as described in the collective bargaining agreement.” [39] ¶ 33. The

CBA defines subcontracting as “operation, work or services of the kind, nature or type



2Marina Cartage objects to the business agent’s allegation as hearsay, but the allegation is
not offered to prove that Marina Cartage used non-union drivers but rather to explain what
prompted the audit.
3Plaintiffs initially brought an ERISA claim, but plaintiffs have chosen to drop that claim.
See [33] at 6; [40] at 4.

                                             4
covered by, or presently performed by, or hereafter assigned to the collective

bargaining unit by [Marina Cartage]” being “subcontracted, transferred, leased,

diverted, assigned or conveyed in full or in part by [Marina Cartage]” to others. [39]

¶ 12.

        The parties agree that the CBA covers drivers “who are dispatched to pick up

or terminate a trailer, whether to or from Marina’s facility or to or from other

locations.” [39] ¶ 11. Picking up or terminating trailers qualifies as work “covered by,

or presently performed by, or hereafter assigned to the collective bargaining unit by

[Marina Cartage].” [39] ¶ 12. If Marina Cartage subcontracted or assigned that kind

of work to others, it falls within the scope of the CBA’s subcontracting provision.

Plaintiffs list six companies that Marina Cartage subcontracted services to—Pier

Transportation, Quality Truck & Trailer Repair, JEI Transportation, Camion

Cartage, Efficient Trucking, and Tomahawk Trucking—mostly backed up by invoices

describing the services provided. [39] ¶¶ 26–31. Marina Cartage does not dispute that

it paid these companies for services, but it disputes that the services were within the

scope of the CBA.

        According to Tadin, Marina Cartage hired Pier Transportation, Quality Truck

& Trailer Repair, and JEI Transportation4 to perform “spotting” services. “Spotting”

involves the storage and maintenance of trailers not in use, including “rotating and




4Plaintiffs do not offer invoices for JEI Transportation’s work and relies instead on a Marina
Cartage email listing the names of “brokers” it used during the relevant time period, [39]
¶ 30, and Tadin’s affidavit statement that he “[has] brokered some trailer spotting to [JEI
Transportation].” [37] at 5; [42] ¶ 2.

                                              5
moving their locations.” [37] at 5; [42] ¶ 2. Moving trailers in this way meets the

agreed definition of covered work because it requires drivers to pick up and terminate

trailers from one location to another.5 Tadin concedes that he paid Camion Cartage

to pick up empty trailers and return them to the railyard for reloading, [37] at 5–6;

[42] ¶ 3, which also qualifies as covered work. But Efficient Trucking and Tomahawk

Trucking are dump-truck companies. [37] at 6; [42] ¶¶ 4–5. Marina Cartage hired the

former to deliver loads of stone and the latter to dump contaminated dirt. [37] ¶¶ 6–

7; [42] ¶¶ 4–5. Neither of those involve picking up or dropping off trailers. Plaintiffs

point out that Marina Cartage claims ownership of “[o]ne of the largest dump truck

fleets in the area,” [42] ¶ 6, but that is not relevant to the parties’ agreed definition

of covered work.

       Marina Cartage characterizes its subcontracting as “act[ing] as a broker

providing the work, collecting from the shipping customers, and earning a fee,” [39]

¶ 25, and states that it “did not control the manner or means of delivery or directly

compensate the drivers who did the work.” [39] ¶ 33. Marina Cartage points to no

language in the CBA requiring an element of control or direct compensation for

conduct to be considered subcontracting. Marina Cartage assigned CBA-covered work




5 Marina Cartage argues that all six companies’ services did not involve intermodal freight
services, [39] ¶¶ 26–31, but Marina Cartage did not demonstrate that the CBA only covers
intermodal freight services. Instead, Marina Cartage did not dispute plaintiffs’ statement
that picking up and terminating trailers is covered by the CBA, other than to say the service
is not limited to the Chicago area. See [39] ¶ 11. So, whether a company performed intermodal
freight work is immaterial.



                                             6
to four companies, so whether it labels that conduct “brokering” or something else, it

meets the CBA’s broad definition of subcontracting.

      B.     Whether the CBA Permitted the Subcontracts

      The question remains whether Marina Cartage was allowed to subcontract this

CBA-covered work. The parties base their positions on two different exceptions to the

CBA’s subcontracting prohibition. Plaintiffs focus on the first exception, which allows

Marina Cartage to subcontract overflow work when all its employees are working as

long as certain conditions are met, and contends that Marina Cartage did not meet

those conditions. [39] ¶ 12. But Marina Cartage justifies its subcontracting by

pointing to the second exception, which allows it to subcontract overflow work when

all its employees on the “seniority list” are working, with no conditions. [39] ¶ 12.

Marina Cartage asserts that the employees on the seniority list were all working, and

plaintiffs do not argue that subcontracting took place when any of Marina Cartage

employees on the seniority list were not working. There is no dispute that the

subcontracted work was overflow, so by the plain language of the seniority-list

exception, Marina Cartage was permitted to subcontract the work without fulfilling

any additional requirements.

      Plaintiffs did not grapple with the seniority-list exception in their briefing. At

oral argument, they argued that the court should read the conditions from the first

exception as applying to the seniority-list exception. There is arguably some tension

between the two exceptions, since the first exception would only apply in the absence




                                          7
of a seniority list.6 But Marina Cartage explained at oral argument that an employer

could theoretically not have a seniority list, so the two exceptions are not inconsistent.

Therefore, the contract’s language is unambiguous, and “[t]he courts are not ‘free to

cast aside the agreed upon terms’ of a contract.” Grun v. Pneumo Abex Corp., 163 F.3d

411, 421 (7th Cir. 1998) (citation omitted). Nor is there any evidence that this is “the

rare case where literal application of a text would lead to absurd results or thwart

the obvious intentions of its drafters.” Id. Applying the unambiguous language of the

CBA that allows Marina Cartage to “subcontract overflow loads when all [its]

employees on the seniority list are working,” [39] ¶ 12, I find that Marina Cartage’s

subcontracting did not breach the CBA as a matter of law, and it is entitled to

summary judgment.7




6Whenever all employees are working (so that the conditional exception applies), necessarily
all employees on the seniority list would be working because they are a subset of all
employees. In that situation, the seniority-list exception would allow for overflow
subcontracting without any conditions. But if it is possible for an employer to have employees
not on a seniority list, then it is possible for the first exception to apply and the second one to
not apply. Although likely a rare situation, the provisions can exist without one being
surplusage.
7 Plaintiffs would not have prevailed even if I had accepted their contention that the
conditions applied. Plaintiffs argue that Marina Cartage’s subcontracting constituted “a
subterfuge in clear violation of the proviso to the subcontracting clause,” [33] at 9, but they
did not offer evidence from which a factfinder could reasonably infer that Marina Cartage’s
failure to hire new workers was done with the intent implied by the term “subterfuge.” The
reduction in Marina Cartage’s workforce could be explained by other competitive forces, and
an intent to avoid compliance with the CBA is not the only possible inference.

                                                8
IV.   Conclusion

      Plaintiffs’ motion for summary judgment [31] is denied. Marina Cartage’s

motion for summary judgment [35] is granted. Marina Cartage’s motion to strike [34]

is terminated as moot. The clerk shall enter judgment on the merits in favor of Marina

Cartage. Marina Cartage may submit a petition for attorneys’ fees using the

procedure provided by Local Rule 54.3. Terminate civil case.



ENTER:

                                              ___________________________
                                              Manish S. Shah
                                              United States District Judge
Date: February 11, 2019




                                          9
